The Attorney General of Texas
                                                      April     20. 1904
JIM MATTOX
Attorney General



suprem ccull Bulkan(l
                              Mr. Roy lierria                                  @htioD    NO.   JM-148
P. 0. Box 12S4S               County Auditor
Au*tln. TX. 78711.2S4S        Gregg County Courthouse                          Re:    Whether article       23500.
512147s?Sm                    Longview. Texas    75606                         V.T.C.S.,    relating      to   car
TIlex 9lcua74.1287
                                                                               allowances  for members of the
T&co~ler 512,47S028d
                                                                               commissioners        court      was
                                                                               repealed   by    article     3912k.
714 Jacknon.Suite 7M)                                                          V.T.C.S.
od*s. TX. 7s2024wS
214il42-8944
                              Dear Mr.   Harris:

4824Alberta Ave.. suite 160            You have requested     our opinion regarding         the Interpretation      of
El Paso. Tn 799052793         articlea     23500 and 3912k. V.T.C.S.,        both of which pertain       to expense
0151u3Ju)4                    allovancea      for county officials.         Article     23500 provides     that   for
 ,F~                          counties      of the population       of Gregg County.          each member of      the
lb.,. rem, suite700           commissioners      court   is entitled      to $100 per month for “traveling
“o”stOn. TX. 77002-3111       expenses and depreciation         on his automobile while on official         business
71w2xaS6                      within the county.”        V.T.C.S.    art. Z=~Q..    6-Z..  TX h. WV. q.+dmt.     %?IMc
                               article     3912k repeals    article    23500 and that the coamissionera         court
                               is free to establish        any level. of automobile expense allowances             for
 8w Broadway.suite 312
                               members .of the comlsaionera            court so long as such allowances            are
 Lubbock,TX. 79401-2479
 Scen47-S238                   reasonably related      to official     county business.       Article 3912k appears
                              ,below in part:

 43OQN. Tenth. Suite S
                                               (T]he coPPliaaloners   court of each county shall
 MeAIm, TX. TedYJl-16Ss
 SwaS24547                                 fix   the amount of compensation.         office   expense,
                                           travel    expense,  and all        other   allowances   for
                                           county   and precinct    officials      and employeea who
 200 uakl Plaza. sune 400                  are paid wholly from county funds . . . .
 San Antonio, TX. 7S2052797
 5w2254101
                              V.T.C.S.    art.     3912k. Cl.

 An Equal Oppcdunllyl                Article    23500 was first   enacted in 1959.    Acta 1959, 56th Leg.,
 Attlr,“.tW Acllon Empiovr     ch. 221. at 502.       In 1971 section 3 wea amended to increase      the car
                               allowance     in counties  vith a population      over 124,000 from $125 to
                               $300.     Acts   1971.  62nd Leg..    ch. 811. Sl at 2489 (this        la not
                               reflected      in the reported   atatutea).   -. The claw legialatlon     ala0
                               repealed section 4 of article       23500 which had eet the car allowances
                               in counties with a population       over 600.000 at $150.    Acts 1971. 62nd
                               Leg.,   ch. 811. 02 at 2469.       These amendments were passed during the




                                                                 p. 640
hr.   Roy Harris   - Page 2     (JM-148)




same session   of the legialaturc    at which            article    3912k was     first
adopted, including  its repealer  provision:

               To the extent         that   any local,     special,    or
            general      law,    including     Acts     of    the    62nd
            Legislature,     Regular Session, 1971. prescribes        the
            compensation,     office    expense, travel     expense,   or
            any other allowance        for any official     or employee
            covered by this Act, that law is repealed.

Acts 1971, 62nd Leg., ch. 622, 18, at 2019. Because 23500 prescribes
the travel      expense or allowance        for county commissioners.        it was
repealed    in 1971.       In 1981, however, the legislature        enacted a law
which updated various population bracket bills           -- a provision    of vhich
purported to repeal erticle          23500, section 3. which we have concluded
vaa repealed ten years earlier.           One might infer,    therefore,   that the
portions of article        23500 not expressly repealed were still       in effect.
Acts 1981. 67th Leg.,         ch. 237. 5145, p. 559, 599.        Chapter 237 also
provided, however, that it was “not intended to revive a law that was
impliedly     repealed     by a law enacted by the 66th Legislature             or a
previous     legislature.”      Id.,    1146(a)  at 600.    As we have stated.
article    23500 was repealed in 1971 by the enactment of article             3912k.
and there has been no action by the legislature             to revive or reenact
Its provisions.        Cf. Code Construction Act, article      5429b-2. V.T.C.S..
53.10 (“The repea=f          a repealing   statute dooa not revive the statute
originally     repealed    nor impair the effect    of any saving provision         in
it.“).

      You also      oak whether Gregg County may provide                  gasoline    and
routine    automotive    supplies    for use by county officials              In private
automobiles.      We believe      that the county may provide              gasoline   and
automotive supplies       for personal       vehicles    used In county business.
instead of providing      ordinary mileage.        The county officer        may receive
only the amount of gasoline          or pro rata part of automotive supplies
actually    used in county business.             The county auditor         may require
documentation and affidavits         which will establish          to his satisfaction
that the expenses result from county business.                 See V.T.C.S.     art. 1651
(general    oversight   of county finances and an obli(tation             to see to the
“strict    enforcement”     of the laws);         V.T.C.S.     art.    1663a (criminal
penalty for failure      to comply with auditors’          request for Information).
Thus, not every expense allouance              la within      the discretion       of the
county officfal      but each expense must be fixed by the comiaaioners
court    subject    to the limitationa         desertbed      herein.      See Attorney
General Opinions       MW-121 (1979)       (hospital     official     notentitled       to
unlimited     use of     credit    card    to purchase        gasoline     for   personal
automobile);     H-152 (1973) (automobile          allowance      for county court at        -
law judge must be related         to official     travel);     H-992 (1977) (lump sum
monthly travel allowance must have some basis in fact;                   travel between
home and office      not official    business);     V.T.C.S.    art. 237211-S (further
      v.   . .




                 Mr. ROY HerriS    - Page 3     (JH-148)




                 authority  to provide         for   travel    allwance);   V.T.C.S.    art.   3899
                 (expense accounts).

                                                     SUMMARY

                               County officials    may be reimbursed with In kind
                           allwancea    for travel    expenses actually   incurred
                           vhile on county business.      The commissionera court
                           of Gregg County may fix         the amount of travel
                           expense allowed      to members of the commissioners
                           court   so long aa the allowance         is  reasonably
                           related to official     county business.


                                                               -Jr&




                                                                 JIM     MATTOX
                                                                 Attorney Ceneral   of Texas
,f-
                 TOM GREEN
                 Pirat Assistant    Attorney    General

                 DAVID R. RICRARDS
                 Executive Assistant    Attorney     General

                 Prepared by David Brooks
                 Assistant Attorney General

                 APPROVED:
                 OPINION COPMITTEE

                 Rick Gilpin.   Chairman
                 Jon Bible
                 David Brooks
                 Colin Carl
                 Susan Garrison
                 Jim Moellinger
                 Nancy Sutton